Citation Nr: 0328114	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for schizophrenia.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


REMAND

The veteran served on active duty from May 1984 to March 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office in Nashville, Tennessee (RO).

After the RO issued a Statement of the Case in June 2002, 
additional medical evidence was added to the claims folder in 
July 2002.  The new evidence consisted of an Intake and Life 
Functioning Assessment, dated in January 30, 1989, conducted 
at the Joseph W. Johnson Mental Health Center.  The veteran 
did not waive his right to have this new evidence initially 
considered by the RO.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304.  Accordingly, because these additional medical 
records contain evidence pertinent to the appellant's claims, 
a remand is required for the issuance of a Supplemental 
Statement of the Case.  38 C.F.R. § 19.9.

In January 2002, final rules were published in the Federal 
Register amending the Board's Appeals Regulations and Rules 
of Practice to permit the Board to consider additional 
evidence without having to refer the evidence to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  However, in May 2003, the United States 
Court of Appeals for the Federal Circuit ("Federal 
Circuit") in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
38 U.S.C. § 7104(a) precluded the Board from considering 
additional evidence without having to remand the case to the 
RO for initial consideration, and without having to obtain 
the appellant's waiver.

The Veterans Claims Assistance Act of 2000 (VCAA) has been 
codified at 38 U.S.C.A. § 5102, 5103, 5103A, 5107.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In Quartuccio v. Principi, 16 Vet. 
App. 183, 187, 188 (2002), the Court specifically held that 
38 U.S.C.A. § 5103(a) and its implementing VA regulation in 
38 C.F.R. § 3.159(b), require VA to inform the claimant (1) 
of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.

In letters dated in May 2001 and July 2001, the RO notified 
the veteran about his rights in the VA claims process.  In 
both of these VCAA letters, the RO informed the veteran to 
provide any additional information or evidence he was able to 
obtain within 60 days of the date of the letter.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra.  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify letter is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

VA medical records reflect that when the veteran was 
hospitalized at the VA Medical Center in Murfreesboro, 
Tennessee, during February and March 1992, it was noted that 
he had sought treatment at a VA medical facility in Waco, 
Texas, 3 years previously for complaints of hearing voices 
and seeing things move.  In June 2001, the veteran reported 
that he was treated at the VA Medical Center in Waco, Texas, 
in November 1990 and January 1991.  The RO requested that 
this medical facility provide all treatment records for the 
veteran for the period from November 20, 2000, to January 1, 
2001.  The request was returned by the medical facility to 
the RO in October 2001 without any medical records.

The VCAA requires that VA obtain records in the custody of a 
Federal department or agency.  The RO must make as many 
requests as necessary to obtain relevant records from VA 
medical facilities.  The RO will end its efforts to obtain 
records from a VA medical facility only if the RO concludes 
that the records sought do not exist or that further efforts 
to obtain those records would be futile.  Cases in which the 
RO may conclude that no further efforts are required include 
those in which the VA medical advises the RO that the 
requested records do not exist.  38 C.F.R. § 3.159(c)(2).

In view of the above, this case must be REMANDED for the 
following development:

1.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the guidance provided by 
the Court in Quartuccio and the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

2.	The RO should make as many attempts 
as necessary to obtain medical records 
concerning the treatment the veteran 
received at the VA Medical Center in Waco, 
Texas, from November 1990 through January 
1991.  The RO will end its efforts to 
obtain such records only if the VA medical 
facility advises the RO that the requested 
records do not exist.

3.	The RO should readjudicate the 
veteran's claim in light of the new 
evidence added to the claims folder after 
the Statement of the Case was issued in 
June 2002, to include the Intake and Life 
Functioning Assessment, dated in January 
30, 1989, conducted at the Joseph W. 
Johnson Mental Health Center.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the veteran until he is notified.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


